Citation Nr: 1032540	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether severance of service connection for hypertension as 
secondary to service-connected diabetes mellitus, type II, was 
proper.

2.  Whether severance of service connection for dermopathy as 
secondary to service-connected diabetes mellitus, type II, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1962 to November 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A hearing was held on July 20, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether severance of service connection for 
dermopathy as secondary to service-connected diabetes mellitus, 
type II, was proper is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.







FINDING OF FACT

The evidence of record does not establish that the grant of 
service connection for the Veteran's hypertension secondary to 
service-connected diabetes mellitus was  undebatably erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for hypertension 
was improper.  38 U.S.C.A. §§ 1110, 1131, 5109A (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

As to the claim for restoration of service connection for 
hypertension, the decision is favorable to the Veteran and 
therefore there is no need to review whether VA's statutory 
duties to notify and assist are fully satisfied as any error 
would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

LAW AND ANALYSIS

I.	Severance of Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310 when determining 
whether the rating action at issue was the result of clear and 
unmistakable error (CUE).  

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows that the RO granted service connection for 
hypertension in a November 2006 rating decision.  In December 
2007, the RO proposed to sever service connection for 
hypertension, on the basis that CUE was made in the November 2006 
rating decision.  By the rating decision dated in March 2008 that 
is on appeal, the RO implemented the severance, effective June 1, 
2008.  

Once service connection has been granted, it will be severed only 
where evidence establishes that the grant of service connection 
was clearly and unmistakably erroneous (the burden of proof being 
on the Government).  See 38 C.F.R. § 3.105(d) (2009); see also 
Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474 (1997).  

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error in fact or law that, when called 
to the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result would 
manifestly have been different but for the error.  Generally, the 
correct facts, as they were known at the time, were not before 
the RO, or the statutory and regulatory provisions extant at the 
time were incorrectly applied.  Even when the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be ipso facto 
clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  
The error must be undebatable and of the sort that, had it not 
been made, would have manifestly changed the outcome at the time 
it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to               38 C.F.R. § 
3.105(a), seeks to have an unfavorable decision overturned, 
except that in making the determination of whether severance of 
service connection is proper, the review of the record is not 
limited to evidence that was before the RO at the time the 
original adjudication was made.  See 38 C.F.R. § 3.105(d); 
Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 
20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.  Initially, 
the Board finds that the RO complied with its notification 
obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to 
sever service connection, the Veteran was advised of the action 
by a December 2007 letter, which also informed him that he could 
request a hearing within 30 days and submit evidence within 60 
days of the proposed severance.  He did not request a hearing at 
that time.  In short, the RO satisfied the procedural 
requirements of            38 C.F.R. § 3.105(d).  Accordingly, 
the remaining issue is whether the severance was proper in 
accordance with the applicable law and regulations.

The evidence of record at the time of the November 2006 rating 
decision that granted service connection for hypertension as 
secondary to diabetes mellitus, type II included VA treatment 
records, a July 2006 letter from the Veteran's private physician, 
Dr. L.S., and a September 2005 QTC examination.  The September 
2005 examination report noted that the Veteran had hypertension 
aggravated by the diabetes and that hypertension causality 
relation to diabetes mellitus could not be established without 
mere speculation.  The diagnosis was present because the Veteran 
was on medication.  The examiner opined that the hypertension was 
at least as likely as not aggravated by the diabetes.  The onset 
of hypertension was after the onset of diabetes.  The rationale 
of how the diabetes can aggravate the hypertension is that the 
onset of hypertension is unknown by the Veteran and that diabetes 
can increase coronary artery disease, thus increasing the risk 
for hypertension in the Veteran.  In the July 2006 letter, Dr. 
L.S. explained that he found it absurd to suggest that the 
Veteran's problem was not secondary to his diabetes.  Dr. L.S. 
opined that it was more likely than not that the Veteran's 
hypertension was related to diabetes.  The RO granted service 
connection for hypertension based on a review of the opinions of 
record and resolving the benefit of the doubt in favor of the 
Veteran.  

As mentioned previously, the evidence must establish that the 
grant of service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence 
must be undebatable that the Veteran did not meet the criteria 
for an award of service connection.  

In the instant case, the correct law was applied in the November 
2006 rating decision with respect to secondary service 
connection.  See 38 C.F.R. § 3.310.  Significantly, in granting 
service connection for the disability, the RO did not 
unreasonably apply the law to the facts of the case.  In fact, it 
appears quite reasonable that secondary service connection was 
warranted for hypertension, particularly in light of the July 
2006 letter and the QTC examination report. 

Although it is not undebatable that service connection was not 
warranted for the disability on appeal based on the evidence that 
was before the RO at the time of the November 2006 rating 
decision, as noted previously, the review of the record is not 
solely limited to evidence that was before the RO at the time the 
original adjudication was made for severance cases.

A significant amount of new evidence has been added to the claims 
file since the November 2006 rating decision.  The relevant 
evidence includes VA treatment records and two VA examinations 
dated in October 2007 and October 2008.  
The October 2007 and October 2008 VA examination reports tend to 
weigh against the Veteran's claim.  The October 2007 VA examiner 
opined that the diagnosis of essential hypertension was unrelated 
to diabetes and not aggravated by it.  However the VA examiner 
did not review the claims file and did not provide a rationale 
for the provided opinion.  The value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical evidence.  
The October 2008 VA examiner reviewed the claims file and opined 
that essential hypertension was less likely due to his diabetes 
mellitus as there was no renal condition secondary to diabetes 
mellitus.  However, the Board observes that the Veteran was 
hospitalized in July 2005 for acute renal failure.  In addition, 
the April 2007 examination report shows a diagnosis of renal 
hypertension, indicating that the Veteran does have a renal 
problem.  The Court has held that a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  Even with consideration of the 
additional evidence, there is not clear and unmistakable evidence 
that the Veteran's hypertension was not caused by his service-
connected diabetes mellitus type II.  The evidence of record 
contains both positive and negative evidence concerning the 
Veteran's claim.  Given the issue before the Board, the question 
is not one of weighing or reweighing the medical evidence.  It is 
not absolutely clear in this case that a different result would 
have ensued; thus, any error cannot be clear and unmistakable.  
See Fugo v. Brown, 6 Vet. App. at 43-44.

The Board therefore concludes that the high evidentiary burden of 
showing CUE in the November 2006 grant of service connection for 
hypertension has not been met.  Thus, the severance was improper 
and service connection must be restored.  


ORDER

As severance of service connection for hypertension was improper, 
service connection is restored.  


REMAND

Reason for Remand:  To provide a new VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.            § 3.159 
(2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In a November 2005 decision, the RO granted service connection 
for diabetic dermopathy.  The evidence existing at the time of 
the decision included a September 2005 VA examination in which 
the examiner opined that the Veteran had diabetic dermopathy 
which was at least as likely as not related to the diabetes as 
the duration of the Veteran's diabetes caused the complication.  
Subsequently, the RO proposed to sever service connection for 
dermopathy based on a change in diagnosis.  In the November 2008 
decision, which implemented the severance, the RO noted that the 
decision was based on the October 2007 VA examination.  The 
October 2007 VA examiner had opined that the Veteran had a 
current diagnosis of tinea pedis which was unrelated to diabetes 
and not aggravated by it.  

Once service connection has been granted, severance is permitted 
only where VA demonstrates that the original grant of service 
connection was CUE.  38 C.F.R.             § 3.105(d) (2007); see 
Daniels v. Gober, 10 Vet. App. 474, 478-79 (1997).  A change in 
diagnosis may be accepted as a basis for severance action if the 
examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  38 C.F.R. § 3.105 (d) (2009).  
This certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous unfavorable 
decision overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  Unlike section 3.105(a), however, section 3.105(d) 
as applicable to severance cases does not limit the reviewable 
evidence to that which was before the RO at the time of the 
initial service connection award.  See Stallworth, 20 Vet. App. 
at 488 (2006); Daniels, 10 Vet. App. at 480; Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The regulation specifically 
allows a change in medical diagnosis to serve as a basis for 
severance, and the Court in Venturella reasoned that this 
language clearly contemplates the consideration of evidence 
acquired after the original grant of service connection.  If 'the 
Court were to conclude that . . . a service-connection award can 
be terminated pursuant to §3.105(d) only on the basis of the law 
and record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the law 
or later developments in the factual record.' Venturella, 10 Vet. 
App. at 342-43.

In reviewing the medical evidence of record, the Board finds that 
an additional VA examination is necessary prior to adjudication 
of the issue.  Although the October 2007 VA examiner noted that 
the Veteran had a diagnosis of tinea pedis, the examiner did not 
provide an opinion as to whether the diagnosis of dermopathy, on 
which service connection was predicated in a November 2005 rating 
action was clearly erroneous.  The record at this point lacks the 
type of evidence described under the provisions of 38 C.F.R. § 
3.105(d).  The Board believes that the essential matter involved 
in this case is whether a change in diagnosis is warranted.  
Accordingly, the Board believes that an opinion should be sought 
regarding whether, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated in the 
November 2005 rating action was clearly erroneous, to include a 
summary of the facts, findings, and reasons supporting the 
conclusion reached as required under 38 C.F.R. § 3.105(d).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO is requested to make arrangements 
for review of the claims file, to include the 
November 2005 rating decision, service 
treatment records, private and VA treatment 
records, prior VA examinations, as well as 
any additional records obtained on remand, by 
an appropriate VA examining physician or 
physicians or other proper medical authority.  
The examiner should provide an 
opinion/certification in the light of all 
accumulated evidence, pertaining to whether 
the diagnosis of dermopathy on which service 
connection was predicated in November 2005 
rating action was clearly erroneous.  If the 
examiner determines that the diagnosis was 
clearly erroneous, then the examiner must 
certify this determination and provide a 
summary of the facts, findings, and reasons 
supporting the conclusion.  A copy of this 
remand should also be provided for the 
examiner.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


